Case 4:18-cv-07186-HSG Document 1-3 Filed 11/28/18 Page 1 of 4




                    EXHIBIT C
                                                                                          . .. . ...JI
            Case 4:18-cv-07186-HSG Document 1-3 Filed 11/28/18 Page 2 of 4                          0



                                 Li[ac Law (jro-uy .£LP
                                     505 14th Street, Suite 900
                                       Oakland, CA 94612
                                          415-967-2551
                                    Lisa@LilacLawGroup.com
                                  Je!111ifer@LilacLawGroup.com

March 19, 2018

VIA PERSONAL SERVICE

                 SIXTY DAY NOTICE OF TERMINATION OF TENANCY

 Dear Andrew Merski
      Heidi Schott
      And all others in possession
      1685 MacArthur Blvd
      Oakland, CA 94602

To the above tenant and anyone else in possession of the above premises.

TAKE NOTICE that you are hereby required to quit and deliver possession of the premises
currently occupied and possessed by you to your landlords, identified as: Lyndsey Ballinger and
Sharon Ballinger. The premises are known as 1685 MacArthur B~vd, Oakland, 'CA, 94602. You
shall quit the premises within SIXTY days of this Notice being served upon you, or on May 25,
2018, whichever last occurs.

This NOTICE is provided to you for the purpose oftem1inating yom tenancy to the above
describe premises. Your present rental amount of $3395, shall be due -and payable on a pm rata
basis to and including the date upon which your tenancy is terminated.

The grounds for this termination are pursuant to Oakland Just Cause Eviction Ordinance section
8.22.360(a)(8) (also known as Measure JJ), which provides that when "the owner of record
seeks in good faith, without ulte~ior reasons and with honest intent, to recover possession for his
or her own use and occupancy as hiS or her own principal residence ... '~ Lyndsey Ballinger and
Sharon Ballinger are the owners of the property. They are returning to the property after renting
to you with the honest intent of residing in the property for at least three years. This is the only
property they own and it is where they take their home owner property tax exemption.

On January 16, 2018, the Oakland City Council approved the payment of relocation fees for
tenants being evicted so that an owner of the property can move in. (Oakland City Council
Ordinance No. 13468 C.M.S) Thus, you are entitled to a relocation assistance payment of
$9875, as the unit you rent has three bedroom. As you have lived there for less than two years,
you arc entitled to 2/3 of the full amount. The payment is to be split between you and ~ny oth.c1'
           Case 4:18-cv-07186-HSG Document 1-3 Filed 11/28/18 Page 3 of 4
Notice to Vacate
Page 2of3



legally pem1itted tenants. The first payment is due upon presentation of this notice. The second
payment is due upon move-out. However, to be presented with the initial payment YOU ARE
REQUIRED TO WAIVE ANY RIGHT TO CONTEST AN UNLAWFUL DETAINE'R based
upon the notice. This means, if you do not vacate by the date above and the landlord/owner is
required to move forward with an unlawful detainer (eviction action) to :regain possession, you
have waived any right to challenge, fight or defond against the Unlawful Detainer:

If you do not agree to waive the right to challenge or contest a future Unlawful Detainer based
on your failure to vacate pwsuant the Oakland City Ordinan.ce, no relocation payment is due
unless the Landlord/Owner prevails in the Unlawful-Detainer action. If you are disabled,      .
elderly (over age 62), are low-income or have a child residing with you, you must notify me and
provide proof of same. This will make you eligible for an additional $2500 in relocation
assistance.

An Unlawful. Detainer or eviction action will involve the recovery of possession by the
Landlord/Owner as well as all costs aLlowable by law, which may include attorneys' foes. If
you fail to fulfilJ the tenns of your credit obligations, a negative credit report may be
submitted to a credit reporting agency.

Information regarding evictions is available from the City of Oakland's Rent Adjustment
Program, located at 250 Frank Ogawa Plaza, Suite 3315, Oakl~nd, CA 94612, Tel. 510 238-
350 l, website www.oaklandnct.com Parties seeking legal advice regarding ev"ictions should
consult with an attorney.

NOTICE OF RIGHT TO INITIAL INSPECTION: Please be also advised that you have
the legal right to request an initial inspection of the premises and be present during the
inspection, which shall occur no earlier than two weeks before the termination of the tenancy
and during nonnal business hours. At this inspection, the owner (or the owner's agent) will
provide an itemized statement specifying repairs or cleaning that are proposed to be the.basis
for the deductions from the security deposit. This may not be a final accounting of deductions
from the security deposit. Please contact the owner or manager to request au initial inspection.

NOTICE REGARDING ABANDONED PERSONAL PROPERTY: State law permits
former tenants to reclaim abandoned personal property left at the former address of the tenant,
subject to ce11ain conditions. You may or may not be abJe to reclaim property without incurring
additional costs, depending on the cost of storing the prope11y and the length of time before it is
reclaimed. In general, these costs will be lower the sooner you contact your fo11ner landlord
after being notified that property belonging to you was left behind after you moved out
              Case 4:18-cv-07186-HSG Document 1-3 Filed 11/28/18 Page 4 of 4
Notice to Vacate
Page 3 of3



Please see the attached RAP forms for more information about your tenancy rights.


                                              Very truly yours,

                                             Lilac Law Group LLP




                                              Lisa A. Corman


I, Andrew Merski, have reviewed the above Notice and understand that by accepting partial
payment of the refocation payment, I am waiving my right to contest or challenge any future
Unlawful Detainer action related to the instant notice.


Dated: March       _Jj_, 2018

_ _ _ (check here and initial) if you REFUSE to waive the right to challenge any Unlawful
Detainer



I, Heidi Schott, have reviewed the above Notice and understand that by accepting partial
payment of the relocation payment, I am waiving my right to contest or challenge any future
Unlawful Detainer action related to the instant notice.


Dated: March ..=..c.d,_,_\___,, 2018
                                          ~~
_ _ _. (check here and initial) if you REFUSE to waive the right to challenge any Unlawful
Detainer
